Citation Nr: 0823076	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1990 to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for unspecified joint pain due to an undiagnosed 
illness.

When this claim was previously before the Board in March 
2007, the claim was recharacterized as above to better 
reflect the evidence of record and the veteran's allegations, 
as well as the procedural posture of the claim.  The issue 
was remanded to the RO, via the Appeals Management Center 
(AMC), for additional notice and development consistent with 
the Veterans Claims Assistance Act of 2000, to include 
consideration of the threshold issue of the need for new and 
material evidence.

All requested actions on remand having been accomplished, the 
case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Service connection for bilateral pes planus was denied in 
an unappealed July 21, 1999, rating decision, based on a 
finding that pre-existing bilateral pes planus was not 
chronically aggravated by service.  This decision became 
final in July 2000.  

2.  Evidence received since July 1999 has not been previously 
considered by agency decision makers, but is cumulative or 
redundant, does not relate to an unestablished fact, and 
fails to raise the reasonable possibility of substantiating 
the claim.



CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of service connection for bilateral pes planus.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2007); 38 C.F.R.§§ 3.156(a), 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board finds that VA has met its duties to assist and 
notify in connection with the veteran's claim, and that, 
despite the recharacterization of the issue in March 2007, 
any errors in notice are not prejudicial, and the veteran has 
been provided all the information necessary to allow a 
reasonable person to substantiate this claim.  March 2007 
correspondence informed the claimant of any information and 
evidence not of record necessary to substantiate the claim, 
to include what constitutes new and material evidence, and 
what specific elements of the claim remained unestablished.  
The veteran was informed as to what portion of the 
information and evidence VA would seek to provide, and what 
portion of such the claimant was expected to provide.  The 
Board notes that no additional evidence relevant to the claim 
has been identified or submitted; VA and private treatment 
records are already associated with the file, as are service 
medical records.  The claim was subsequently readjudicated in 
an April 2008 supplemental statement of the case.   While the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in November 2003.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Here, the RO denied service connection for bilateral pes 
planus in a July 1999 decision based on a finding that 
aggravation of a pre-existing disability by service was not 
shown.  The evidence of record at the time of that decision 
consisted of service treatment records and a VA examination.  
The service treatment records established that on entry, the 
veteran was diagnosed with mild, asymptomatic bilateral pes 
planus.  The VA examination report stated that there was a 
current bilateral pes planus disability, but noted no 
aggravation of the condition by service.  By the veteran's 
own statement, flat feet had "not gotten particularly 
worse."  Morning stiffness of the arches went away on its 
own as she warmed up.  The veteran did not appeal this 
decision, and it became final in July 2000.

Since the July 1999 denial, the veteran has submitted private 
and VA treatment records.  VA x-ray reports from November 
2001 note degenerative changes of the feet but do not refer 
to pes planus.  Private medical records from 2000 to 2003 
document many complaints of lower extremity joint pain, but 
do not show a diagnosis of or complaints related to pes 
planus.  Similarly, a December 2003 VA foot examination noted 
no diagnosis of current pes planus, nor did a January 2005 
general examination.  In March 2005, based on the veteran's 
complaints of morning foot pain or pain after extended 
immobility and tenderness of the left foot arch on palpation, 
bilateral plantar fasciitis was diagnosed by VA doctors.  A 
VA nurse practitioner confirmed this diagnosis in October 
2005 correspondence; she did not indicate pes planus was 
diagnosed.

The veteran has also submitted copies of her service medical 
records showing the diagnosis of pes planus on entry into 
active duty, as well as a statement from a comrade reporting 
that the veteran complained of foot pain on physical training 
while in service.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of service connection for 
bilateral pes planus.  Evidence of record at the time of the 
July 1999 denial established a pre-existing condition and a 
current disability.  It also showed no aggravation of the 
condition by service.  The evidence received since that time 
is new in the sense that, with the exception of copies of 
service medical records, it was not previously considered by 
agency decision makers.  It was, generally, created after the 
July 1999 decision.

It is not, however, material.  The new evidence addresses 
only the existence of a current disability - a fact already 
established prior to the July 1999 decision.  No doctor or 
other provider addresses the unestablished fact of 
aggravation of the pes planus by service.  The veteran's 
current subjective complaints of pain in the feet prior to 
warming them up with movement are the same as those 
considered in 1999, and the records in fact show a gap in 
such complaints from 1999 to 2005.  There is no medical 
opinion or evidence showing a chronic worsening of pre-
existing pes planus; the newly received evidence merely 
repeats almost verbatim the evidence of record in July 1999.  
In the absence of new and material evidence, the claim is not 
reopened, and service connection remains denied.


ORDER

No new and material evidence having been received, the claim 
of service connection for bilateral pes planus is not 
reopened, and remains denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


